Citation Nr: 1413465	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-47 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, schizoaffective disorder, bipolar type, and personality disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, schizoaffective disorder, bipolar type, and personality disorder. 

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to a service connected disability.   


REPRESENTATION

Appellant represented by:	Kristina J. Vasold, attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1983 to September 1991.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from August 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran appeared at a December 2013 Board videoconference hearing.  A transcript is of record. 

One of the claims on appeal was previously characterized as a service connection claim for PTSD and depression.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the claims file shows that the Veteran has also been diagnosed with schizoaffective disorder, bipolar type, and personality disorder.  In light of the foregoing, the Veteran's claim has been recharacterized as shown on the title page.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, schizoaffective disorder, bipolar, and personality disorder and a total rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied a service connection claim for PTSD, depression, anxiety, and nervousness.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the April 2003 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, schizoaffective disorder, bipolar type, and personality disorder. 


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD, depression, anxiety and nervousness, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, schizoaffective disorder, bipolar type, and personality disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, depression, schizoaffective disorder, bipolar type, and personality disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In an April 2003 rating decision, the RO denied the Veteran's service connection claim for PTSD, depression, anxiety, and nervousness; finding that there was no evidence of a current diagnosis of PTSD, in-service stressor, or chronic disability manifested by depression, anxiety, or nervousness.  Evidence considered at that time of the rating decision consisted of service treatment records, and a February 2003 VA examination.

Evidence submitted since the April 2003 rating decision, includes VA and SSA treatment records demonstrating a diagnosis of PTSD and depression.  The Veteran also submitted statements regarding his in-service stressor.  Specifically, the Veteran contends that his unit was exposed to Scud missile attacks while he served in Iraq in February 1991.  

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The April 2003 denial was based on the finding that there was no diagnosis of PTSD or depression and no evidence of an in-service stressor.  Newly submitted treatment records, including an October 2007 SSA examination report, reveal a clinical diagnosis of PTSD and depression under DSM-IV.  Furthermore, the Veteran submitted statements regarding his in-service stressors.  In a letter dated May 2008, the RO conceded the Veteran's statements regarding Scud missile attacks.  Therefore, the Veteran's service connection claims for acquired psychiatric disorder, to include PTSD, depression, schizoaffective disorder, bipolar type, and personality disorder will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, schizoaffective disorder, bipolar type, and personality disorder has been received, to this extent, the appeal is granted.


REMAND

The Board finds that further development is needed before adjudicating the Veteran's claims. 

Review of the record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Specifically, the Veteran and his representative have submitted records from SSA, including an October 2007 examination report and a July 2009 decision.  However, it is unclear whether there are additional SSA records pertinent to the Veteran's claims.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3).  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100 (2000).  As such, the Veteran's SSA records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board also finds that the Veteran should be afforded a new examination.  The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, depression, schizoaffective disorder, bipolar type, and personality disorder.  He attributes his claimed disability to several in-service stressors, including exposure to Scud missile attacks while serving as a nurse in Iraq.  The RO has conceded that such attacks occurred during service. 

The Veteran was afforded a VA examination in February 2003.  Based on the Veteran's reported symptoms, the VA examiner concluded that he did not meet the criteria for a PTSD diagnosis.  However, subsequent treatment records, including an October 2007 Social Security Administration (SSA) examination report, reveal a diagnosis of PTSD.  Therefore, a new examination is necessary to clarify whether the Veteran meets the criteria for PTSD according to the DSM-IV.  The examiner should also provide an opinion as to whether a diagnosis of PTSD is related to the stressor(s) that has(have) been verified in the record.

Furthermore, the February 2003 VA examination report did not address all of the Veteran's psychiatric disorders.  Private and VA treatment records reflect diagnoses of depression, schizoaffective disorder, bipolar type, and personality disorder.  In order to make an accurate assessment of the Veteran's entitlement to service connection, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether any of the Veteran's acquired psychiatric disorders are related to his period of active service.  

Since the claims file is being returned, it should be updated to include VA treatment records compiled since February 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for any acquired psychiatric disorder, to include PTSD, depression, schizoaffective disorder, bipolar, and personality disorder.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder. 

3. After completion of the above and after any records obtained have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of all current acquired psychiatric disorders.  The claims folder should be made available to the examiner for review.

The examiner should provide a diagnosis for each psychiatric disorder found.  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is related to any claimed stressors.  The requested opinion should take into consideration all relevant medical evidence, as well as the Veteran's own assertions. 

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service.

The examiner should also elicit a work and education history from the Veteran and ask him to describe the impact of any psychiatric disorders on his ability to work.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disorders, render him unable to secure or follow a substantially gainful occupation.  A complete rationale must be provided for all opinions.  The examiner is advised that advancing age must be disregarded when determining whether a Veteran currently is unemployable.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4. Upon completion of the above, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran should be given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for

 additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICAHEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


